Case 1:20-cwOSRS4+-EBD Decument2b led QWha20 Page 1 ef 2

  
 

Lawyers for Innovators

August 12, 2020

Via Electronic Filing
Honorable George B. Daniels

United States District Judge

United States District Court, Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Busignani v. Ipsos-Asi, LLC, Case No. 20-cv-03654-GBD
Request for Leave to File Document Under Seal

Dear Judge Daniels:

This firm represents Plaintiff/Counterclaim Defendant Lana Busignani in the above
captioned matter. This letter motion is written in accordance with Rule I(D)(ii) of Your
Honor’s Individual Practice Rules, Standing Order 19-MC-583, and Section 6 of the
S.D.N.Y. Electronic Case Filing Rules and Instructions. By this letter motion, Ms. Busignani
respectfully requests leave to file a document under seal. Specifically, she requests leave to
file under seal the Employment Agreement referenced on pages 4-5 of Ms. Busignani’s
Memorandum of Law in Support of her Motion to Dismiss the Counterclaims. (Doc. No. 20).

On August 12, 2020, undersigned counsel conferred with counsel for
Defendant/Counterclaim Plaintiff Ipsos-Insight, LLC (as successor-in-interest to Ipsos ASI,
LLC) (“Ipsos”) regarding the filing of the Ms. Busignani’s Employment Agreement in
connection with her motion to dismiss. Ipsos requested that the entire Employment
Agreement be filed under seal, as Ipsos believes the Employment Agreement contains
confidential and sensitive information that cannot be meaningfully redacted. Ms. Busignani
does not want to violate her confidentiality obligations to Ipsos, and therefore seeks to
comply with Ipsos’s request.

tel. 312 212 8676 tel. 646 596 1322
vivek@jayaramlaw.com wendy@jayaramlaw.com
125 S$ Clark St, Suite 1175 jayaramlaw.com 142 W 57** St, 11° Floor

Chicago !L 60603 New York, NY 10019

 

 
C@sed 2Acc7.0G8544GBRD Ddounreah223 FitddDBAl2H00 Pageeab22

Hon. George B. Daniels
August 12, 2020
Page 2

A copy of the Employment Agreement is separately and contemporanecously being filed
provisionally under seal via ECF.

A proposed endorsement for the Court’s consideration is below.
1. Good cause having been shown, Plaintiff/Counterclaim Defendant Lana Busignani is

granted leave to file the Employment Agreement under seal.

SO ORDERED:

(py B Doush

Cloned Gy vaniet U.S.D.J.

Very truly yours,

ve

Vivek Jayaram, Esq.
Counsel for Plaintiff/Counter-Defendant
Lana Busignani

tel. 312 212 8676 tel. 646 596 1322
vivek@jayaramlaw.com wendy@jayaramlaw.com
125 § Clark St, Suite 1175 jayaramiaw.com 142 W 57' St, 11% Floor

Chicago !L 60603 New York, NY 10019

 

 
